Jordan, C. J.
The facts in this appeal briefly stated are as follows: One Whitmore was indicted in Carroll county for murder, and appellees, Pollard and Pollard, attorneys at law, were appointed by the Carroll Circuit Court to assist the State in the prosecution. On the application of the defendant the court also appointed appellee, Ryan, together with two other attorneys to defend the accused. The venue was changed to the Cass Circuit Court and the latter court appointed the appellee, Mahoney, of the law firm of Fansler and Mahoney as additional counsel for the defense. A trial was had in Cass county, and the court made special allowances to the. appellees herein for *296services rendered in behalf of the prosecution and defense in the cause, under their respective appointments as folows: To Messrs. Pollard and Pollard, $1,500.00; to Ryan, $850.00; to Messrs. Fansler and Ma-honey, $750. These allowances as made by the court were certified to the auditor of Carroll county, and by him presented to its board of commissioners, and the claims were by the board allowed in part. At the next term of the Cass Circuit Court, appellees Pollard and Pollard, Ryan, Fansler and Mahoney, filed their separate petitions in that court under the cause of the State v. Whitmore as originally docketed, making the appellants the boards of commissioners of Carroll and Cass counties respectively, parties defendants thereto. The prayer of each of said petitions was that the court correct the order of allowances made to the appellees for their services, and to make and enter of record in their favor a proper order of allowances for their services, and for all other and proper relief. After the appellants had interposed various objections and pleas to the proceedings, the issues were joined between the parties and a hearing, by the court resulted in it allowing in favor of appellees against the county of Carroll, and ordering the same to be paid by it, the following sums of money, to-wit: the appellees, Pollard and Pollard, $1,500.00;-to Mr. Ryan, $850.00; to Messrs. Fansler and Mahoney $750.00, making a sum total of $3,100.00. The board of commissioners of the county of Carroll filed a motion for a new trial, which was overruled, and from the order of the court making the allowances to the appellees, appellants appealed to this court, and have asigned numerous alleged errors whereby they each seek a reversal of the order making the allowances to appellees. At the very threshold of the consideration of the several propositions presented by appellants, we are confronted with *297the question of jurisdiction. It is apparent that the gist or purpose of the proceedings instituted by appellees under their petitions, was to be allowed by the court compensation for the professional services rendered by them under their appointments. The essential feature of the case, and the one which indicates its character, is the demand for a recovery of a money judgment; and the award of the money to appellees, under the proceedings instituted by them, is clearly the actual and only controversy between the parties, and as none of the disputed allowances made by the court neither separately nor combined, exceed thirty-five hundred dollars, jurisdiction over the appeal is lodged in the Appellate Court. Courtney v. Courtney, 129 Ind. 272; Indiana Natural Gas, etc., Co. v. Wooters, 141 Ind. 315.
It is, therefore, ordered that the clerk transfer this appeal to the docket of the Appellate Court.